PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZHENG et al.
Application No. 17/086,097
Filed: 30 Oct 2020
For: SHIFT REGISTER AND METHOD FOR DRIVING THE SAME, LIGHT-EMITTING CONTROL CIRCUIT AND DISPLAY APPARATUS

:
:
:	DECISION ON PETITION
:
:
:
:
:

This is a decision on the Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a), filed December 16, 2021.

The petition is DISMISSED-AS-MOOT.

A review of the record discloses that an auto-grant decision was mailed January 6, 2022, which GRANTED the e-petition for Petition For Revival Of An Application.  Therefore, the Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a), filed December 16, 2021, is deemed to be unnecessary and is DISMISSED-AS-MOOT.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions